Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on October 20, 2021, and a supplemental amendment on November 24, 2021, based on an interview on November 22, 2021, between Applicant’s representative Attorney F. Jason Far-hadian, Primary Examiner Bruce I. Ebersman, and Examiner Steven R. Chism in regards to the amendment on October 20, 2021. Claims 1-21 were pending in the Application. Claims 16 and 21 were amended in the amendment on October 20, 2021; and claims 1, 13, 16, 18, and 21 were amended in the supplemental amendment on November 24, 2021, to help overcome the pending 35 U.S.C. § 101 ground of rejection, and to further clarify such terms that would remove the related 35 U.S.C. § 112 grounds of rejection. No new claims have been added. No claims were cancelled. Thus Claims 1-21 are currently pending. After careful and full consideration of Applicant arguments and amendments filed on October 20, 2021, the Examiner finds them to be not persuasive and/or moot. This action is made FINAL.

Response to Arguments





















In the context of Claim Interpretation in paragraphs 12, 13, and 14, of the Non-Final Rejection Office Action dated July 20, 2021, in regards to the cited limitations for being interpreted as positively recited, Applicant submits the Examiner incorrectly contends that large portions of the claim language that are affirmatively and expressly recited can be ignored (not given weight) 
Examiner has considered this argument and it is persuasive in that the cited limitations for “… in response to determining that the analysis …” in paragraph 12; “… in response to receiving a request, …” and “… in response to determining the second set of information …” in paragraph 13; and “… in response to determining the second set of information …” in paragraph 14 should not have been interpreted as not being positively recited. Examiner hereby withdraws the claim interpretation for the limitations of “in response to” being “not positively recited” in paragraphs 12, 13, and 14, of the Non-Final Rejection Office Action dated July 20, 2021. However, Examiner does not withdraw the claim interpretation for the limitations “the second set of information being unavailable in the at least first credit information data source, …” and “the second set of information being retrievable … after the applicant’s informed interaction with a computer-implemented interface …” as being “positively recited.”
In the context of Claim Interpretation in paragraphs 15, 16, and 17, of the Non-Final Rejection Office Action dated July 20, 2021, in regards to the cited limitations being interpreted as intended use, Applicant does not make any arguments refuting the intended use claim interpretations for paragraphs 15, 16, and 17, of the Non-Final Rejection Office Action dated July 20, 2021. Therefore, Examiner does not hereby withdraw the intended use claim interpretations for the cited limitations in paragraphs 15, 16, and 17, of the Non-Final Rejection Office Action dated July 20, 2021.
In the context of the rejection under 35 U.S.C. § 112 (a), Lack of Support, in paragraphs 25-28 of the Non-Final Rejection Office Action dated July 20, 2021, Applicant submits the pending claims have been rejected under § 112 based on an erroneous and flawed interpretation (construction) of the claim language. Particularly, the cited case law and sections of MPEP on which the Office Action relies seem to be completely irrelevant and unfortunately misunderstood. As to the grounds of rejection under § 112 that allege a lack of support and an unclear scope, the Applicant has also reviewed the cited MPEP § 2115 Section and In re Zletz, both of which stand for the proposition that the Office can interpret the claims based on a broad but "reasonable" interpretation and "in view of the specification." In contrast, the Examiner seems to be insisting on a claim construction based on a broadest "possible" interpretation based on his personal knowledge and ignoring the details in the specification. This is improper and constitutes reversible error.
Examiner has considered this argument and it is not persuasive. Examiner submits that the rejection under 35 U.S.C. § 112 (a), Lack of Support, in paragraphs 25-28 of the Non-Final Rejection Office Action dated July 20, 2021, should have been rejected under 35 U.S.C. § 112 (a), Lack of Algorithm, and referred the Applicant to MPEP § 2161.01 (I) and § 2163.03 (V). 
The supplemental amendment dated November 24, 2021, has adequately amended claim 1 to include “using one or more processors” to show what is performing the functional limitations, and has adequately amended claim 1 to remove the “configured to” language, therefore, Examiner hereby withdraws the rejection under 35 U.S.C. § 112 (a), Lack of Support, now Lack of Algorithm, in paragraph 25 of the Non-Final Rejection Office Action dated July 20, 2021. 
The supplemental amendment dated November 24, 2021, did not adequately amend claims 2, 12, and 17, recited in paragraph 26, and claims 3, 13, and 18, recited in paragraph 27, to include “using one or more processors” to show what is performing the functional limitations in the dependent claims of the method claim 1, thereby Examiner does not withdraw the rejection under 35 U.S.C. § 112 (a), Lack of Support, now Lack of Algorithm, in paragraphs 26 and 27 of the Non-Final Rejection Office Action dated July 20, 2021. 
However, the supplemental amendment dated November 24, 2021, adequately amended claims 1, 3, 13, 18, and 21, to remove the “configured to” language as cited in paragraphs 25, 27, and 28 of the Non-Final Rejection Office Action dated July 20, 2021, therefore, Examiner withdraws the rejection under 35 U.S.C. § 112 (a), Lack of Support, now Lack of Algorithm, in paragraphs 25, 27, and 28 of the Non-Final Rejection Office Action dated July 20, 2021, in regards to the removal of the “configured to” language.
It is also noted that the supplemental amendment dated November 24, 2021, adequately amended claim 16 to remove the “configured to” language.
In the context of the rejection under 35 U.S.C. § 112 (b), Unclear Scope, in paragraphs 29-30 of the Non-Final Rejection Office Action dated July 20, 2021, Applicant has made no specific argument in regards to the rejection under 35 U.S.C. § 112 (b), Unclear Scope, in paragraphs 29-30 of the Non-Final Rejection Office Action dated July 20, 2021. It remains unclear to the Examiner how an “informed interaction” and “at a later time” are specifically being defined so that one of ordinary skill in the art would clearly understand the metes and bounds of the claimed subject matter. Therefore, claims 1, 11, 16, and 21 remain rejected under 35 U.S.C. § 112 (b), Unclear Scope, in paragraphs 29-30 of the Non-Final Rejection Office Action dated July 20, 2021.
After rereading the claims and specification, Examiner hereby withdraws the rejection under 35 U.S.C. § 112 (b), Unclear Scope, in paragraphs 29-30 of the Non-Final Rejection Office Action dated July 20, 2021, in regards to the “set of information.” Applicant has defined the first “set of information” in claim 4 and specification [0030], and the second “set of information” in claim 5 and specification [0009], [0031], and [0037]. 
In the context of 35 U.S.C. § 101, Applicant submits that the Office Action again has failed to establish a prima facie case under § 101 for any of the dependent claims and continues to rely, improperly, on examiner's personal and conclusory opinion unsupported by any factual or legal evidence or requisite underpinnings. The Office Action seems to have copied and pasted boilerplate language as the grounds of rejection for all dependent claims without any meaningful analysis of the well-recited claim elements and features. No detailed analysis is provided. Applicant continues to submit that copying and pasting of the exact same boilerplate language for each claim which is individually distinct and different does not amount to anything other than a self-serving conclusory statement. Conclusory analysis presented in the Office Action does not shift the burden to the Applicant to rebut § 101 grounds of rejection. The Applicant has carefully reviewed the entire Office Action and cannot find any detailed analysis with respect to the dependent claims. For this reason alone, the§ 101 grounds of rejection, at least as applicable to the dependent claims, should be withdrawn.
With respect to the independent claims, it is respectfully noted that allegations made in the Office Action as to the lack of eligibility are also based on a conclusory approach and are only supported by the examiner's personal opinion - these allegations are hereby traversed. For example, the Office Action has failed to refer to any case law with similar claims or relevant factual background that support the contention that the pending claims are directed to an abstract idea. Respectfully, the cited cases refer to fact patterns that are distinct and do not apply.
Examiner has considered this argument and is not persuaded. Examiner submits that there is no requirement that the Examiner cite any case law with similar claims to reject the claims under 35 U.S.C. § 101, and that the relevant factual background that support the pending claims are directed to an abstract idea is in analyzing the functional limitations of claim 1, which recite “performing, …, a risk analysis for an applicant based on a first set of information available in at least a first credit information data source; receiving, …, a second set of information, in response to determining that the analysis provides a first result that is unfavorable to the applicant based on a threshold not being met, the second set of information being unavailable in the at least first credit information data source, and the second set of information being retrievable from at least a secondary data source after the applicant’s informed interaction… verify an authenticated approval by the applicant for access to the second set of information; and performing, …,  additional risk analysis for the applicant based on the second set of information to determine whether the second set of information enhances the applicant's potential for a second result that is more favorable than the first result based on the threshold being met.” It is obvious to one of ordinary skill in the art that these recited functional limitations are directed to the abstract idea of “performing a risk analysis on an applicant” which is grouped under “Certain Methods of Organizing Human Activity of fundamental economic principles or practices, including mitigating risk” This analysis does not contain any allegations made to the lack of eligibility based on a conclusory approach being only supported by the Examiner’s personal opinion.
Applicant is referred to the instant rejection under 35 U.S.C. § 101. Therefore, Claims 1-21 remain rejected under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 101, Applicant submits that pursuant to MPEP 2106.05(e), the claimed subject matter is applied or used in a practical and meaningful way to a particular technological environment (e.g., a computing environment implementing a sophisticated risk analysis method) without monopolization of the entire field. The particularly recited processes and functionality helps improve a credit analysis technology by way of practically and successfully determining the creditworthiness of an entity or individual using metrics and technical means that have not been traditionally utilized for that purpose. For the above reasons, and because the claimed subject matter helps improve the related technological field, the pending claims are patent-eligible. 
Examiner has considered this argument and is not persuaded. Examiner submits that the additional elements, being considered both individually and as a combination, such as the one programmable processor, the non-transitory machine readable medium, the computer implemented interface, and the computer program product, recited in the system and product claims do not meaningfully limit the abstract idea of “performing a risk analysis on an applicant” because they merely linked the use of the abstract idea to a particular technological environment, i.e., “implementation via computers.”  
Examiner also submits that it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. As in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the instant computer-implemented interface simply provides an applicant to voluntarily provide access, once authenticated, to the second set of information on which additional risk analysis is performed to determine whether a second result is more favorable than the first result based on the threshold being met, which improves the business process of performing a risk analysis on an applicant, but does not improve computers or technology. 
Applicant is referred to the instant rejection under 35 U.S.C. § 101. Therefore, Claims 1-21 remain rejected under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 103, Applicant argues that the claim interpretation and analysis relied upon in the Office Action are based on an unstable and erroneous foundation. For this reason alone, it is respectfully submitted that the § 103 grounds of rejection should be withdrawn.
Applicant respectfully submits that the applied references fail to teach or suggest each and every feature and particularly the portion of the claim emphasized above. As supported in the Specification paragraph 32, 41, 42 and FIGS. 2A-2D, a computer implemented interface may be provided to obtain the user's informed consent by way of the user interacting with the user interface. As recited in Claim 1, after the applicant has provided an "informed interaction" with the computer-implemented interface, then the second set of information may be retrieved. The primary reference, Faith, fails to disclose this feature. 
The cited portion of Huffman (pars. 54, 55) is directed to user authentication by way of a GUI 108. A careful reading of the above excerpts verifies that there is nothing in Huffman that teaches or reasonably suggests a "second set of information being retrievable from ... a secondary data source after the applicant's informed interaction with a computer-implemented interface." All that seems to be suggested by Huffman is user interaction with a graphical user interface for an ordinary known authentication step to access a first set of information, which is patentably distinguishable from the claimed details leading to the step of retrieving a second set of information based user informed interaction with an interface, as claimed. Applicant respectfully requests that the examiner cite to portions of Huffman that teach "all" the claimed features with specificity or otherwise withdraw the § 103 grounds of rejection. 
Huffman specifically fails to teach that the interface is "configured to verify an authenticated approval by the applicant for access to the second set of information." As such, it is respectfully submitted that Huffman fails to reasonably teach or suggest the purported claim features and should be withdrawn as it is an improper reference. Secondary references, Belyi and Lawrence, do not cure the above deficiencies and the Examiner's statement of motivation is also out of context. The motivation for the combination being improper, a prima facie case of obviousness is not establish and the § 103 grounds of rejection should be withdrawn.
Examiner has considered these arguments and is not persuaded. Examiner submits that the limitation of claims 1, 11, and 16, that cites “the second set of information … after the applicant’s informed interaction with a computer-implemented interface configured to verify an authenticated approval by the applicant for access to the second set of information; and …” does not clearly and definitively define the limitations “the second set of information”; “applicant’s informed interaction”; “computer-implemented interface”; and “authenticated approval.” The Specification also does not clearly and definitively define these limitations.
Starting with the limitation “the second set of information,” Examiner submits that Specification [0031] cites “As to the second set of information voluntarily provided by an applicant, such information may include data that is ordinarily or traditionally not collected, or cannot be collected, by a credit reporting agency, or a third party data collection entity without an applicant's active participation;” and Specification [0032] cites “…the second set of information may be retrievable from at least a secondary data source (e.g., directly from institutions with which the applicant has a financial or banking relationship).” Therefore, under the broadest reasonable interpretation for the limitation “the second set of information,” Examiner submits that Huffman [0084] teaches “…The integration gateway API 210 can have the capability to broker and manage trusted interactions between the banking platforms 202 and online merchant platforms 206 with the backend systems used by the partnership system 201, including each of the individual components used in the ID verification and fraud analysis processes.” Huffman [0088] teaches “data feed 208 that represents a data feed that provides financial institution data to the digital ID network and partnership system 201 on a predetermined and/or ongoing schedule to update the evaluations of the partnership system 201 and its components, to update particular rules, and to keep the system 201 current,” where the data feed providing financial institution data being interpreted as a second set of information being accessed after an authenticated approval. 
In regards to the limitation “applicant’s informed interaction,” the claims nor the specification again do not clearly and definitively define an “applicant’s informed interaction.” Therefore, under the broadest reasonable interpretation, Examiner is interpreting this limitation basically as any interaction that the applicant takes with regard to the computer-implemented interface, which can also be interpreted as a graphical user interface (GUI) as in Huffman [0054]-[0055] or as a customer interface application as in Huffman [0075], because the applicant would only participate with the GUI or the customer interface application if some action is required based on information being communicated to the applicant, thus being informed. 
 In regards to the limitation “authenticated approval,” the claims do not clearly and definitively define a specific authentication process to be used. Specification [0026] cites, “…Once the user has made a selection, an authentication mechanism, such as a login interface shown by way of example in FIG. 2C may be presented to the user on computing system 110”; and [0027] cites, “Referring to FIG. 2C, an example login interface may include several input fields (e.g., username, password, pin, etc.) which may prompt the user to enter relevant information for the purpose of authenticating the user. Therefore, under the broadest reasonable interpretation for the limitation “authenticated approval,” Huffman [0054] authentication process satisfies an authentication process for the claimed subject matter.
Examiner finds the applicant arguments not persuasive, and therefore, Claims 1, 11, and 16 are not patentable. Claims 1, 11, and 16 stand rejected under 35 U.S.C § 103 in the analysis below, and are therefore, not patentable in view of Huffman, with [0054]-[0055], [0075], [0084], and [0088], now applying to the applicable section for Claims 1, 11, and 16. 

Claim Interpretation – Optional Language
Claim 1, recites the limitation: “receiving, …, a second set of information, in response to determining that the analysis provides a first result that is unfavorable to the applicant based on a threshold not being met.” This limitation states an action of “receiving, …, a second set of information” to be carried out after “the analysis provides a first result that is unfavorable to the applicant based on a threshold not being met.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 1, it can be logically determined that it is possible that the analysis provides a first result that is favorable to the applicant based on a threshold not being met. This action in this instance is not defined. Therefore, because the claims fail to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2103 (I) (C).
Claim 1, recites the limitation: “performing, …, additional risk analysis for the applicant based on the second set of information to determine whether the second set of information enhances the applicant’s potential for a second result that is more favorable than the first result based on the threshold not being met.” This limitation states an action of “determining that the second set of information enhances the applicant’s potential for a second result being more favorable than the first result based on the threshold not being met” to be carried out after “performing additional risk analysis for the applicant based on the second set of information.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 1, it can be logically determined that it is possible that the analysis provides a determination that the second set of information does not enhance the applicant’s potential for a second result being more favorable than the first result based on the threshold not being met. This action in this instance is not defined. Therefore, because the claims fail to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2103 (I) (C).
Claim 2, recites the limitation: “… the second set of information is received in association with the applicant voluntarily authorizing access to the second set of information, in response to receiving a request.” This limitation states an action of “the second set of information is received in association with the applicant voluntarily authorizing access to the second set of information” to be carried out after “receiving a request.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 2, it can be logically determined that it is possible a request is not received. This action in this instance is not defined. Therefore, because the claims fail to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2103 (I) (C).
Claim 2, recites the limitation: “… wherein the second result is generated, in response to determining the second set of information includes additional favorable data about the applicant’s creditworthiness.” This limitation states an action of “the second result is generated” to be carried out after “determining the second set of information includes additional favorable data about the applicant’s creditworthiness.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 2, it can be logically determined that it is possible that the second set of information includes additional unfavorable data about the applicant’s creditworthiness. This action in this instance is not defined. Therefore, because the claims fail to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2103 (I) (C).
Regarding Claims 1, 11, and 16, Examiner notes that the following limitations: “to determine whether the second set of information enhances the applicant’s potential for a second result…”; is intended use of the “second set of information”, and therefore carries limited patentable weight. See MPEP § 2103 (I)(C)
Regarding Claims 3, 13, and 18, Examiner notes that the following limitation: “… an authenticated approval by the applicant to provide access to information associated with at least one of the applicant’s financial accounts …” is an intended use of “an authenticated approval”, and therefore carries limited patentable weight. See MPEP § 2103 (I)(C)
Regarding Claim 21, Examiner notes that the following limitations: “… to require the applicant to provide authentication information over a graphical user interface …”; “…to the applicant for directly logging into an account …”; and “… the second set of information is provided for the purpose of performing additional risk analysis …” are intended uses of “authentication information”; “the applicant”; and “second set of information,” and therefore carries limited patentable weight. See MPEP § 2103 (I)(C)

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.














Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, Claim 1 is directed to a “computer-implemented method.”
Claim 1 is directed to the abstract idea of “performing a risk analysis on an applicant” which is grouped under “Certain Methods of Organizing Human Activity of fundamental economic principles or practices, including mitigating risk” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “performing, …, a risk analysis for an applicant based on a first set of information available in at least a first credit information data source; receiving, …, a second set of information, in response to determining that the analysis provides a first result that is unfavorable to the applicant based on a threshold not being met, the second set of information being unavailable in the at least first credit information data source, and the second set of information being retrievable from at least a secondary data source after the applicant’s informed interaction… verify an authenticated approval by the applicant for access to the second set of information; and performing, …,  additional risk analysis for the applicant based on the second set of information to determine whether the second set of information enhances the applicant's potential for a second result that is more favorable than the first result based on the threshold being met.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “one or more processors”, “a computer-implemented interface”, “a programmable processor”, “a non-transitory machine-readable medium”, and “a computer program product” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “performing a risk analysis on an applicant.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “performing a risk analysis on an applicant” using computer technology (e.g., “one or more processors”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(a) (I), (f) & (h)). 
Claims 2-10 and 21, which depend solely from claim 1, and similarly claims 12-15, which depend solely from claim 11, and claims 17-20, which depend solely from claim 16, do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the independent claims. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, Claims 1-21 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 12-13, and 17-18 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
Claims 2, 12, and 17, lines 1-2, recite “…received in association with …”; line 3, recites “… receiving a request, …”; line 3, recites“… the second result is generated, …”; and line 4, recites “determining the second set of information …” However, the specification does not provide details on what the limitations, “received, receiving, generated, and determining”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “received, receiving, generated, and determining” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I)
Claims 3, 13, and 18, lines 1-2, recites “… the second result is generated, …”; and line 2, recites “… determining the second set of information, …”  However, the specification does not provide details on what the limitations, “generated and determining”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “generated and determining” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I)

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-21 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claims 1, 11, and 16 recite “the second set of information being retrievable … with a computer-implemented interface verifying (configured to verify) an authenticated approval” The system being claimed comprises at least one programmable processor; and a non-transitory machine-readable medium storing instruction, such as the computing system of FIG. 1 and 6, and specification [0051]-[0052], which recites “The computing system 1000 comprises “a processor 1010”, “a memory device 1020”, “a storage device 1030”, and “input/output devices 1040”” The “computer-implemented interface” (FIG. 2A-2D), however, is not part of the computing system 1000. (FIG. 1 and 6), therefore, it is not clear whether the claim is directed to the system (e.g., the computing system 1000) or combination system and computer-implemented interface. (See MPEP § 2173.02 (I-III)), for example, “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).");”
From MPEP § 2173.02 III B, “It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 ("Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims."). Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.”
Claims 1, 11, and 16 recite "... informed interaction ..." The claim is unclear because “informed interaction” is not clearly defined. Therefore, the scope of what is "... informed interaction ..." is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 21 recites "... at a later time ..." The claim is unclear because “at a later time” is not clearly defined. Therefore, the scope of what is "... at a later time ..." is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Means-Plus-Function
Claim 11 recites "the second set of information being retrievable … with a computer-implemented interface configured to verify an authenticated approval …” (See MPEP § 2181 II (A) 
The claim limitation above does not use the word "means" but is being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language, "acts", without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
This claim limitations invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP § 608.01 (o) and § 2181.

Antecedent Basis






























Claim 1 recites “performing, …, a risk analysis for an applicant …” and “receiving, …, …, in response to determining that the analysis provides …, … performing additional risk analysis for the applicant…” There is insufficient antecedent basis for the limitation “analysis” in the claim. Examiner is unclear if “a risk analysis”, “the analysis”, and “additional risk analysis” are the same risk analysis or if they are different analyses. Examiner is construing them as the same risk analysis to further prosecution.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed. See MPEP § 2173.05(e).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.




































Claims 1, 5-6, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Faith et al (U. S. Patent No. 9348896 B2), herein referred to as Faith, in view of Belyi et al (U. S. Patent Application Publication No. 20050080716 A1), herein referred to as Belyi, and in further view of Huffman et al (U. S. Patent Application Publication No. 20200403992 A1), herein referred to as Huffman.



Claims 1 and 11
Faith discloses a computer-implemented method comprising: the second set of information being unavailable in the at least first credit information data source, and
([Column 21, lines 16-19]) 
performing, using one or more processors, additional risk analysis for the applicant based on the second set of information to determine whether the second set of information enhances the applicant's potential for a second result that is more favorable than the first result based on the threshold being met.
(FIG. 11, item 1106, and [Column 21, lines 31-43])

a system comprising: at least one programmable 
processor; and ([Column 21, lines 63-67] and [Column 22, lines 10-14]) 

a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
([Column 22, lines 1-2] and [Column 22, lines 14-22])

Faith does not teach, however, Belyi teaches performing, using one or more processors, a risk analysis for an applicant based on a first set of information available in at least a first credit data source; (Figure 2, item 162, and [0043]) 

receiving, one or more processors, a second set of information, in response to determining that the analysis provides a first result that is unfavorable to the applicant based on a threshold not being met,
(Figure 3, items 204, 206, and 212, and [0043] and [0057]-[0059]) 

Belyi teaches data validation systems and methods for use in financial transactions. It would have been obvious to one of ordinary skill in the art to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a system and method of risk assessment, whereby additional information is obtained from the customer and/or the merchant at a point of sale for validation of a financial transaction. A customer provides the form of payment, such as a check draft or credit card requisition, to a merchant in exchange for the goods and services. The check draft and the credit request are often regarded as non-cash promissory payments that instruct the customer's bank or credit guarantor to pay the merchant the amount requested by the customer. As is generally known, the funds promised to the merchant by the check draft or credit request are sometimes not paid due to reasons, such as insufficient funds in the customer's checking account, account delinquency, or fraud. Unfortunately, the merchant may be susceptible to risk when a check draft or credit card requisition is received as payment for goods and services. What is needed is a method and system which interacts with a merchant at the point of sale in financial transactions where additional information is required prior to authorizing the financial transaction due to borderline or moderate risk assessments.

Faith and Belyi do not teach, however, Huffman teaches the second set of information being retrievable from at least a secondary data source  after the applicant's informed interaction with a computer-implemented interface verifying an authenticated approval by the applicant for access to the second set of information; and
(FIG. 4, items 415 and 430, and [0014], [0054]-[0055], [0075], [0084], and [0088])

Huffman teaches universal digital identity authentication service. It would have been obvious to one of ordinary skill in the art to include universal digital identity authentication service, as in Huffman, and to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome for consumers, the friction during the authentication process of being burdensome and frustrating. Users may experience fears of repeated sharing of personal information at multiple websites and with multiple applications. Fatigue can arise form managing multiple passwords as the basis for authentication for different systems. Alternatively, the use of the same password across multiple systems increases the chance that a single interception can result in catastrophic accessing of account information by wrongdoers.

Claims 5 and 15
Faith, Belyi, and Huffman disclose the limitations of Claim 1. 
Faith and Huffman do not teach, however, Belyi teaches the method of claim 1, wherein the second set of information includes financial data provided to at least a credit reporting agency or an entity independent of the credit reporting agency, with the applicant's express authorization. ([0028])

Belyi teaches data validation systems and methods for use in financial transactions. It would have been obvious to one of ordinary skill in the art to include data validation systems and methods for use in financial transactions, as in Belyi; and to include universal digital identity authentication service, as in Huffman, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to eliminate the issuing of a high number of risk based declines to protect the merchant and the payment approval agency from high returned check rates, delinquent credit accounts, and fraud. Issuing the high number of risk declines results in customers becoming irate, merchants losing sales, and interferes with the payment approval agency’s ability to assess moderate risk at higher turndown levels

Claim 6
Faith, Belyi, and Huffman disclose the limitations of Claim 1. 
Belyi and Huffman do not teach, however, Faith teaches the method of claim 1, wherein the first set of information comprises the applicant's credit history, including at least one or more of: number of accounts, line of credit available on at least one of the accounts, or past history of at least one of the accounts' delinquencies.
([Column 8, lines 42-50])
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Faith et al (U. S. Patent No. 9348896 B2), herein referred to as Faith, in view of Belyi et al (U. S. Patent Application Publication No. 20050080716 A1), herein referred to as Belyi, in view of Huffman et al (U. S. Patent Application Publication No. 20200403992 A1), herein referred to as Huffman, and in further view of Lawrence et al (U. S. Patent Application Publication No. 20040006532 A1), herein referred to as Lawrence.

Claims 2 and 12
Faith, Belyi, and Huffman disclose the limitations of Claim 1. 
Faith, Belyi, and Huffman do not teach, however, Lawrence teaches the method of claim 1, wherein the second set of information is received in association with the applicant voluntarily authorizing access to the second set of information, in response to receiving a request, and ([0114])  

wherein the second result is generated, in response to determining the second set of information includes additional favorable data about the applicant's creditworthiness.
([0068])

Lawrence teaches network access risk management. It would have been obvious to one of ordinary skill in the art to include network access risk management, as in Lawrence; to include universal digital identity authentication service, as in Huffman; and to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a method and system to ascertain an identity associated with a network access and relate the identity to information useful in assessing risk. Financial institutions do not have available a mechanism which can provide real time assistance to assess a risk factor associated with a network access, or otherwise qualitatively manage such risk.

Claims 3 and 13
Faith, Belyi, and Huffman disclose the limitations of Claim 1. 
Faith, Belyi, and Huffman do not teach, however, Lawrence teaches the method of claim 1, wherein the second result is generated, in response to determining the second set of information includes additional data about at least one reason the first result was unfavorable, and ([0013]) 

wherein the computer-implemented interface is verified an authenticated approval by the applicant to provide access to information associated with at least one of the applicant's financial accounts as available from the at least secondary data source.
([0014] and [0016]) 
 
Lawrence teaches network access risk management. It would have been obvious to one of ordinary skill in the art to include network access risk management, as in Lawrence; to include universal digital identity authentication service, as in Huffman; and to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a method and system to ascertain an identity associated with a network access and relate the identity to information useful in assessing risk. Financial institutions do not have available a mechanism which can provide real time assistance to assess a risk factor associated with a network access, or otherwise qualitatively manage such risk.

Claims 4, 7-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Faith et al (U. S. Patent No. 9348896 B2), herein referred to as Faith, in view of Belyi et al (U. S. Patent Application Publication No. 20050080716 A1), herein referred to as Belyi, in view of Huffman et al (U. S. Patent Application Publication No. 20200403992 A1), herein referred to as Huffman, and in further view of Chandler et al (U. S. Patent Application Publication No. 20130191261 A1), herein referred to as Chandler.


Claims 4 and 14
Faith, Belyi, and Huffman disclose the limitations of Claim 1. 
Faith, Belyi, and Huffman do not teach, however, Chandler teaches the method of claim 1, wherein the first set of information includes financial data collected by a credit reporting agency about the applicant, without the applicant's express authorization. ([0130])
Chandler teaches systems and methods for electronic account certification and enhanced credit reporting. It would have been obvious to one of ordinary skill in the art to include systems and methods for electronic account certification and enhanced credit reporting, as in Chandler; to include universal digital identity authentication service, as in Huffman; and to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide systems and methods for electronically certifying and reporting financial data for credit lending, credit reporting, credit authorization, and financial analysis. Doing the certifying and reporting of financial data electronically through an algorithm engine is highly efficient and accurate in detecting a pattern of risk which can be selected from the group consisting of not-sufficient funds instances, direct deposit irregularities, deposit transactions, transaction velocity, purchase history overdraft patterns, and combinations thereof. The algorithm engine can be programmed with knowledge of patterns of risk of financial risk.

Claim 7
Faith, Belyi, and Huffman disclose the limitations of Claim 1. 
Faith, Belyi, and Huffman do not teach, however, Chandler teaches the method of claim 1, wherein the second set of information comprises the applicant's direct deposit account (DDA) banking history. ([0018])
Chandler teaches systems and methods for electronic account certification and enhanced credit reporting. It would have been obvious to one of ordinary skill in the art to include systems and methods for electronic account certification and enhanced credit reporting, as in Chandler; to include universal digital identity authentication service, as in Huffman; and to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide systems and methods for electronically certifying and reporting financial data for credit lending, credit reporting, credit authorization, and financial analysis. Doing the certifying and reporting of financial data electronically through an algorithm engine is highly efficient and accurate in detecting a pattern of risk which can be selected from the group consisting of not-sufficient funds instances, direct deposit irregularities, deposit transactions, transaction velocity, purchase history overdraft patterns, and combinations thereof. The algorithm engine can be programmed with knowledge of patterns of risk of financial risk.


Claim 8
Faith, Belyi, and Huffman disclose the limitations of Claim 1. 
Faith, Belyi, Huffman, and Chandler disclose the limitations of Claim 7. 
Faith, Belyi, and Huffman do not teach, however, Chandler the method of claim 7, wherein the direct deposit account (DDA) banking history provides information about at least one or more of: level of usage or activity in the applicant's one or more bank accounts, daily balances or average balances over certain time periods, frequency, number or dollar amounts associated with overdraft or insufficient fund events, or number of financial transactions or events during a defined time period for the applicant's one or more bank accounts. ([0026])

Chandler teaches systems and methods for electronic account certification and enhanced credit reporting. It would have been obvious to one of ordinary skill in the art to include systems and methods for electronic account certification and enhanced credit reporting, as in Chandler; to include universal digital identity authentication service, as in Huffman; and to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide systems and methods for electronically certifying and reporting financial data for credit lending, credit reporting, credit authorization, and financial analysis. Doing the certifying and reporting of financial data electronically through an algorithm engine is highly efficient and accurate in detecting a pattern of risk which can be selected from the group consisting of not-sufficient funds instances, direct deposit irregularities, deposit transactions, transaction velocity, purchase history overdraft patterns, and combinations thereof. The algorithm engine can be programmed with knowledge of patterns of risk of financial risk.

Claim 9
Faith, Belyi, and Huffman disclose the limitations of Claim 1. 
Faith, Belyi, and Huffman do not teach, however, Chandler teaches the method of claim 1, wherein the second set of information comprises at least one or more of: financial data available from financial brokerage firms servicing the applicant's brokerage needs, or financial data related to ownership of at least one of real estate assets, personal assets, or electronic, digital or crypto currencies. ([0029])

Chandler teaches systems and methods for electronic account certification and enhanced credit reporting. It would have been obvious to one of ordinary skill in the art to include systems and methods for electronic account certification and enhanced credit reporting, as in Chandler; to include universal digital identity authentication service, as in Huffman; and to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide systems and methods for electronically certifying and reporting financial data for credit lending, credit reporting, credit authorization, and financial analysis. Doing the certifying and reporting of financial data electronically through an algorithm engine is highly efficient and accurate in detecting a pattern of risk which can be selected from the group consisting of not-sufficient funds instances, direct deposit irregularities, deposit transactions, transaction velocity, purchase history overdraft patterns, and combinations thereof. The algorithm engine can be programmed with knowledge of patterns of risk of financial risk.

Claim 10
Faith, Belyi, and Huffman disclose the limitations of Claim 1. 
Faith, Belyi, Huffman, and Chandler disclose the limitations of Claim 9. 
Faith, Belyi, and Huffman do not teach, however, Chandler teaches the method of claim 9, wherein the second set of information further comprises data associated with at least one or more of: the applicant's equity holdings in financial markets in the form of stocks or bonds, or data associated with the applicant's income or the applicant's tax liabilities. ([0038])

Chandler teaches systems and methods for electronic account certification and enhanced credit reporting. It would have been obvious to one of ordinary skill in the art to include systems and methods for electronic account certification and enhanced credit reporting, as in Chandler; to include universal digital identity authentication service, as in Huffman; and to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide systems and methods for electronically certifying and reporting financial data for credit lending, credit reporting, credit authorization, and financial analysis. Doing the certifying and reporting of financial data electronically through an algorithm engine is highly efficient and accurate in detecting a pattern of risk which can be selected from the group consisting of not-sufficient funds instances, direct deposit irregularities, deposit transactions, transaction velocity, purchase history overdraft patterns, and combinations thereof. The algorithm engine can be programmed with knowledge of patterns of risk of financial risk.

Claims 16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Faith et al (U. S. Patent No. 9348896 B2), herein referred to as Faith, in view of Belyi et al (U. S. Patent Application Publication No. 20050080716 A1), herein referred to as Belyi, in view of Huffman et al (U. S. Patent Application Publication No. 20200403992 A1), herein referred to as Huffman, and in further view of Garcia et al (U. S. Patent Application Publication No. 20170206599 A1), herein referred to as Garcia.

Claim 16
Faith discloses a computer program product comprising a non-transitory 
machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: ([Column 22, lines 1-2] and [Column 22, lines 14-22]) 
the second set of information being unavailable in the at least first credit information data source, and ([Column 21, lines 16-19]) 

performing additional risk analysis for the applicant based on the second set of information to determine whether the second set of information enhances the applicant's potential for a second result that is more favorable than the first result based on the first threshold being met, 
(FIG. 11, item 1106, and [Column 21, lines 31-43]) 

Faith does not teach, however, Belyi teaches performing a risk analysis for an applicant based on a first set of information available in at least a first credit information data source; (Figure 2, item 162, and [0043])

receiving a second set of information, in response to determining that the analysis provides a first result that is unfavorable to the applicant based on a threshold not being met, (Figure 3, items 204, 206, and 212, and [0043] and [0057]-[0059])

Belyi teaches data validation systems and methods for use in financial transactions. It would have been obvious to one of ordinary skill in the art to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to eliminate the issuing of a high number of risk based declines to protect the merchant and the payment approval agency from high returned check rates, delinquent credit accounts, and fraud. Issuing the high number of risk declines results in customers becoming irate, merchants losing sales, and interferes with the payment approval agency’s ability to assess moderate risk at higher turndown levels.

Faith and Belyi do not teach, however, Huffman teaches the second set of information being retrievable from at least a secondary data source after the applicant's informed interaction with a computer-implemented interface verifying an authenticated approval by the applicant for access to the second set of information; and
(FIG. 4, items 415 and 430, and [0014], [0054]-[0055], [0075], [0084], and [0088])

Huffman teaches universal digital identity authentication service. It would have been obvious to one of ordinary skill in the art to include universal digital identity authentication service, as in Huffman, and to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome for consumers, the friction during the authentication process of being burdensome and frustrating. Users may experience fears of repeated sharing of personal information at multiple websites and with multiple applications. Fatigue can arise form managing multiple passwords as the basis for authentication for different systems. Alternatively, the use of the same password across multiple systems increases the chance that a single interception can result in catastrophic accessing of account information by wrongdoers.

Faith, Belyi, and Huffman do not teach, however, Garcia teaches wherein the computer-implemented interface verifies an authenticated approval by the applicant for access to the second set of information is implemented to require the applicant to provide authentication information over a graphical user interface presented to the applicant for directly logging into an account associated with the second set of information, 
(Fig. 6, and [0050] and [0086])		

such that the authentication information access to the second set of information is provided for the purpose of performing additional risk analysis, 
 (Fig. 1, and [0007], [0024], and [0054])			

the graphical user interface further providing the applicant with options to select at least one of a first account in a first institution, a second account in a second institution, and refuse to select a third account with either the first or the second institution.	
(Fig. 32, and [0117])

Garcia teaches systems and/or methods for providing enhanced control over potentially sensitive data sharable among and/or between different parties. It would have been obvious to one of ordinary skill in the art to include systems and/or methods for providing enhanced control over potentially sensitive data sharable among and/or between different parties, as in Garcia; to include universal digital identity authentication service, as in Huffman; and to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a computer enabled system assessing received sensitive data in accordance with one or more digitized rule sets when traditional scoring and evaluation methods do not always truly portray a borrower’s ability to repay. A consumer may have a low credit score, either because of some situation that occurred a couple of years ago, or situations such as seasonal employment leading to recurring late payments for 1 or 2 months per year. A more in-depth and potentially ongoing analysis of the financial situation (e.g., including a review of all disclosed accounts and information as well as other information sources available based on the consumer's consent) may allow the lender to determine that this person may indeed be able to receive a mortgage, loan, line of credit, etc., especially if they have secured the consumer's permission for ongoing access.

	Claim 20
Faith, Belyi, Huffman, and Garcia disclose the limitations of Claim 16. 
Faith, Huffman, and Garcia do not teach, however, Belyi teaches the computer program product of claim 16, wherein the second set of information includes financial data provided to at least a credit reporting agency or an entity independent of the credit reporting agency, with the applicant's express authorization. ([0028])
Belyi teaches data validation systems and methods for use in financial transactions. It would have been obvious to one of ordinary skill in the art to include data validation systems and methods for use in financial transactions, as in Belyi; to include systems and/or methods for providing enhanced control over potentially sensitive data sharable among and/or between different parties, as in Garcia; and to include universal digital identity authentication service, as in Huffman, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to eliminate the issuing of a high number of risk based declines to protect the merchant and the payment approval agency from high returned check rates, delinquent credit accounts, and fraud. Issuing the high number of risk declines results in customers becoming irate, merchants losing sales, and interferes with the payment approval agency’s ability to assess moderate risk at higher turndown levels.

	Claim 21
Faith, Belyi, and Huffman disclose the limitations of Claim 1. 
Faith, Belyi, and Huffman do not teach, however, Garcia teaches the method of claim 1, wherein the computer-implemented interface verifies an authenticated approval by the applicant for access to the second set of information is implemented to require the applicant to provide authentication information over a graphical user interface presented to the applicant for directly logging into an account associated with the second set of information,
(Fig. 6, and [0050] and [0086])
such that the authentication information access to the second set of information is provided for the purpose of performing additional risk analysis without requiring the applicant to provide the authentication information at a later time, 
(Fig. 1, and [0007], [0024], and [0054])

the graphical user interface further providing the applicant with options to select at least one of a first account in a first institution, a second account in a second institution and refuse to select a third account with either the first or the second institution.
(Fig. 32, and [0117])

Garcia teaches systems and/or methods for providing enhanced control over potentially sensitive data sharable among and/or between different parties. It would have been obvious to one of ordinary skill in the art to include systems and/or methods for providing enhanced control over potentially sensitive data sharable among and/or between different parties, as in Garcia; to include universal digital identity authentication service, as in Huffman; and to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a computer enabled system assessing received sensitive data in accordance with one or more digitized rule sets when traditional scoring and evaluation methods do not always truly portray a borrower’s ability to repay. A consumer may have a low credit score, either because of some situation that occurred a couple of years ago, or situations such as seasonal employment leading to recurring late payments for 1 or 2 months per year. A more in-depth and potentially ongoing analysis of the financial situation (e.g., including a review of all disclosed accounts and information as well as other information sources available based on the consumer's consent) may allow the lender to determine that this person may indeed be able to receive a mortgage, loan, line of credit, etc., especially if they have secured the consumer's permission for ongoing access.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Faith et al (U. S. Patent No. 9348896 B2), herein referred to as Faith, in view of Belyi et al (U. S. Patent Application Publication No. 20050080716 A1), herein referred to as Belyi, in view of Huffman et al (U. S. Patent Application Publication No. 20200403992 A1), herein referred to as Huffman, in view of Garcia et al (U. S. Patent Application Publication No. 20170206599 A1), herein referred to as Garcia, and in further view of Lawrence et al (U. S. Patent Application Publication No. 20040006532 A1), herein referred to as Lawrence.

Claim 17
Faith, Belyi, Huffman, and Garcia disclose the limitations of Claim 16. 
Faith, Belyi, Huffman, and Garcia do not teach, however, Lawrence teaches the method of claim 1, wherein the second set of information is received in association with the applicant voluntarily authorizing access to the second set of information, in response to receiving a request, and ([0114])  

wherein the second result is generated, in response to determining the second set of information includes additional favorable data about the applicant's creditworthiness.
([0068])

Lawrence teaches network access risk management. It would have been obvious to one of ordinary skill in the art to include network access risk management, as in Lawrence; to include systems and/or methods for providing enhanced control over potentially sensitive data sharable among and/or between different parties, as in Garcia; to include universal digital identity authentication service, as in Huffman; and to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a method and system to ascertain an identity associated with a network access and relate the identity to information useful in assessing risk. Financial institutions do not have available a mechanism which can provide real time assistance to assess a risk factor associated with a network access, or otherwise qualitatively manage such risk.

Claim 18
Faith, Belyi, Huffman, and Garcia disclose the limitations of Claim 1. 
Faith, Belyi, Huffman, and Garcia do not teach, however, Lawrence teaches the method of claim 1, wherein the second result is generated, in response to determining the second set of information includes additional data about at least one reason the first result was unfavorable, and ([0013]) 

wherein the computer-implemented interface is configured to verify an authenticated approval by the applicant to provide access to information associated with at least one of the applicant's financial accounts as available from the at least secondary data source. ([0014] and [0016])  
 
Lawrence teaches network access risk management. It would have been obvious to one of ordinary skill in the art to include network access risk management, as in Lawrence; to include systems and/or methods for providing enhanced control over potentially sensitive data sharable among and/or between different parties, as in Garcia; to include universal digital identity authentication service, as in Huffman; and to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a method and system to ascertain an identity associated with a network access and relate the identity to information useful in assessing risk. Financial institutions do not have available a mechanism which can provide real time assistance to assess a risk factor associated with a network access, or otherwise qualitatively manage such risk.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Faith et al (U. S. Patent No. 9348896 B2), herein referred to as Faith, in view of Belyi et al (U. S. Patent Application Publication No. 20050080716 A1), herein referred to as Belyi, in view of Huffman et al (U. S. Patent Application Publication No. 20200403992 A1), herein referred to as Huffman, in view of Garcia et al (U. S. Patent Application Publication No. 20170206599 A1), herein referred to as Garcia, and in further view of Chandler et al (U. S. Patent Application Publication No. 20130191261 A1), herein referred to as Chandler.

	Claim 19
Faith, Belyi, Huffman, and Garcia disclose the limitations of Claim 16. 
Faith, Belyi, Huffman, and Garcia do not teach, however, Chandler teaches the computer program product of claim 16, wherein the first set of information includes financial data collected by a credit reporting agency about the applicant, without the applicant's express authorization. ([0130])
 
Chandler teaches systems and methods for electronic account certification and enhanced credit reporting. It would have been obvious to one of ordinary skill in the art to include systems and methods for electronic account certification and enhanced credit reporting, as in Chandler; to include systems and/or methods for providing enhanced control over potentially sensitive data sharable among and/or between different parties, as in Garcia; to include universal digital identity authentication service, as in Huffman; and to include data validation systems and methods for use in financial transactions, as in Belyi, to improve and/or enhance the technology of a dynamic network analytics system, as in Faith, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide systems and methods for electronically certifying and reporting financial data for credit lending, credit reporting, credit authorization, and financial analysis. Doing the certifying and reporting of financial data electronically through an algorithm engine is highly efficient and accurate in detecting a pattern of risk which can be selected from the group consisting of not-sufficient funds instances, direct deposit irregularities, deposit transactions, transaction velocity, purchase history overdraft patterns, and combinations thereof. The algorithm engine can be programmed with knowledge of patterns of risk of financial risk.

Conclusion





















































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rose et al (U. S. Patent Application Publication No. 20160125531 A1) – System and Method for An Electronic Lending System
Rose recites a method for interfacing with a financial institution using a computer interface is disclosed for on-line or E-Lending. A customer selects a lending product on the website of a financial institution. The financial institution receives information to authenticate the customer, and receives additional information related to the financial history and lending needs from the customer. The terms and conditions related to the lending product are presented to the customer and an authorization to an application is received from the customer. A risk analysis is performed using information received from the customer and the application of the loan is subject to approval based at least in part on the risk analysis. The third set of information related to insurance, disclosures, etc. is received from the customer and a fourth set of information related to the closing information is provided back to the customer. The loan may be further closed on-line or with an attorney or agent. Rose was not used as prior art as the cited references better taught the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 8:00 AM – 4:30 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN CHISM/
Examiner, Art Unit 3692
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698